DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments to the claims, specification, and drawings filed 07/31/2022 have been considered and entered.
Response to Arguments
Applicant's arguments filed 07/31/2022 have been fully considered.
Regarding the drawing objections, Applicant argued that the amendment overcame said objections. The Examiner is in partial agreement, specifically:
With regards to the descriptive text labels, the Examiner withdraws the associated drawing objection, however, one of the text labels overlaps an element number resulting in obscuring of both, see new objection thereof;
With regards to the multiple designations with 462 in fig. 5, the Examiner withdraws the associated drawing objection;
With regards to the unsatisfactory reproducibility of figs. 21-22, the Examiner notes that the drawings are still not sufficiently provided as durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined, and that fig. 21 is actually of lower quality with additional issues, objection retained, see also new objections thereof; 
With regards to the font size, the Examiner acknowledges that the font in fig. 21 has been enlarged, and therefore the associated drawing objection has been withdrawn, however, see above; and 
With regards to the insufficient quality photographs which could be provided instead as drawings, the new figures appear substantially as previously provided and therefore the objections are retained.
	Regarding the title objection, Applicant argued that the amendment overcame said objection; the Examiner is in agreement, therefore said objection is withdrawn.
Regarding the claim objection, Applicant argued that the amendment overcame said objection; the Examiner is in agreement, therefore said objection is withdrawn.
	Regarding the 112b/2nd indefinite rejection of claim 44, Applicant argued that the amendment overcame said rejection; the Examiner is in agreement, therefore said rejection is withdrawn.
	Regarding the 103 prior art obviousness rejection of independent claims 1 and 27, Applicant argued that the amendments to include the indicated allowable subject matter; the Examiner is in agreement, noting that independent claim 1 was consistent with the indication of allowable subject matter for (now canceled) dependent claim 14, and further noting that the independent claim 27 is a method claim analogous in scope with respect to the indicated allowable subject matter to apparatus independent claim 1, and therefore the Examiner withdraws said rejections.
Regarding the 103 prior art obviousness rejection of independent claim 42, Applicant argued that the amendment to include Applicant alledged “novel and non-obviousness limitations of claim 14” overcame said rejection. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. More particularly, Applicant merely included a single limitation from the combination of limitations of allowable subject matter which were dependent upon a different independent claim, where the independent claims were disparate in scope sufficient that different prior art was utilized in the rejections. The Examiner emphasizes that the scope of the allowable subject matter and independent claim 42—even with the inclusion of the single further limitation—are substantially different, and that MPEP 714.04 requires that the Examiner be on guard not to allow claims in an amended case where no attempt is made to point out the patentable novelty. In the next response hereto, Applicant should clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited. In the present case, the Examiner helpfully notes with regards to independent claim 42, that the Examiner has utilized a broader interpretation of the limitation “a membrane mount configured to mount and maintain the membrane about a perimeter of an overflow pipe of a hydrocyclone” than that utilized for the other independent claims because of the difference in the combination of other limitations present in the other independent claims and absent from independent claim 42. The Examiner notes that the AFCP is available (see Conclusion). 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/27/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner. 
Drawings
Regarding photograph fig(s). 2 & 18, Applicant is respectfully reminded of 37 CFR 1.84(b) (bold for emphasis) Photographs.—
(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.
The Examiner notes that fig(s). 2 & 18 is/are not of sufficient quality so that all details are sufficiently reproducible, and further that the photograph is not the only practicable medium for illustrating the invention (i.e., it is not impossible to represent in a drawing what is to be shown), therefore the drawings (fig(s). 2 & 18) is/are objected to under 37 CFR 1.84(b), see also PCT RO Guideline 146.
The drawings (figs. 21-22) are objected to under 37 CFR 1.84(l) for being unsatisfactorily reproducible. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. See also PCT 11.13(a).
Fig. 3 is objected to for “322” overlapping “LOCAL MEASUREMENTE UNIT” which impedes the clear reading of both. See also, PCT 11.11b, 11.13b, and 11.13e.
Claim Objections
Claim(s) 42-44 is/are objected to because of the following informalities:  
As to claim 42, 
the added limitations pertaining to “an overflow pipe’ and “a hydrocyclone” already have established antecedence in the preamble, the Examiner suggesting “a membrane mount configured to mount and maintain the membrane about a perimeter of [[an]] the overflow pipe of [[a]] the hydrocyclone and parallel to an air core of the hydrocyclone”.
As to claim 44, 
 “a hydrocyclone” already has antecedent basis in the independent claim, the Examiner suggesting “[[a]] the hydrocyclone” (multiple instances).
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant previously cited Proelss et al (EP 1161999 A1; hereafter “Proelss”; machine translation previously provided) in view of previously cited Maron et al (US 20180010945 A1; hereafter “Maron”).

Regarding independent claim 42,
 Proelss teaches a membrane assembly (figs., assembly comprising probe 5 and membrane 9) for coupling to an underflow pipe (figs. outlet 2) of a hydrocyclone (figs., hydrocyclone 1), the membrane assembly (figs., assembly comprising probe 5 and membrane 9) comprising:
a membrane (figs., membrane 9);
a membrane mount (figs., bracket/holder 7) configured to mount and maintain the membrane (figs., membrane 9) about (reasonably and functionally near) a perimeter of the underflow pipe (figs. outlet 2) of the hydrocyclone (figs., hydrocyclones 1) and parallel to a central axis of a channel of the hydrocyclone (figs. hydrocyclones); and
a sensor mount (figs., housing 6) for mounting a vibration sensor (figs., probe 5) thereto.
Proelss does not teach wherein the membrane assembly is for coupling to an overflow pipe, nor for maintaining the membrane parallel to an air core.
However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d - 164 7 (1987). See MPEP 2144(II). In the present case, coupling to an overflow pipe—versus coupling to another pipe such as underflow pipe—is merely intended use. Likewise, coupling parallel to an air core is an intended use.
Furthermore, Maron teaches an acoustic sensor assembly (fig. 5, probe 210 with fastening portion 202a) for coupling to an overflow pipe (fig. 5, 200) of a hydrocyclone [0075] “an overflow pipe that forms part of a hydrocyclone”), the acoustic sensor assembly (fig. 5, probe 210 with fastening portion 202a) comprising:
 an acoustic probe (fig. 5, probe 210) ([0023] “probe detects the acoustic signal produced by impacts of particles against the probe”); and
 an acoustic probe mount  (fig. 5, fastening portion 202a) configured to mount and maintain the acoustic probe (fig. 5, probe 210) parallel to an air core (fig. 5, central air core 208) of the hydrocyclone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Maron’s utilization of an acoustic sensor with an overflow pipe having an air core and fastening means therefor with Proelss’ membrane assembly thereby increasing the versatility and marketability of Maron’s assembly. 

Regarding claim 43, which depends on claim 42,
 Proelss teaches wherein the sensor mount (figs., housing 6) is centrally located on the membrane (figs., membrane 9).

Allowable Subject Matter
Claim(s) 1-3,8-9,12,15-24,27-30,32-33,36 and 38 is/are allowed.
The following is the Examiner’s statement of reasons for allowance:
Regarding independent claim 1,
 the prior art fails to disclose or motivate one skilled in the art to manufacture a hydrocyclone monitoring system comprising (omissions/paraphrasing for brevity/clarity) “a hydrocyclone”, “a conduit connected to the first outlet, the conduit defining a channel”, “a sensor assembly configured to detect characteristics of the flow of the first component in the channel, the sensor assembly comprising a membrane in communication with the channel, the membrane being positioned to  extend about a perimeter of the channel, and a vibrations sensor operatively coupled to the membrane for detecting vibrations of the membrane” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed.
Regarding independent claim 27, 
 the prior art fails to disclose or motivate one skilled in the art to perform a method of monitoring a hydrocyclone comprising (omissions/paraphrasing for brevity/clarity) “conducting the flow of the first component ejected from the separation chamber 5through a channel defined by a conduit connected to the first outlet" and “detecting, using a sensor assembly, characteristics of the flow of the first component in the channel, the sensor assembly comprising a membrane in communication with the channel, the membrane being positioned to extend about a perimeter of the channel, and a vibrations sensor operatively coupled to the membrane for detecting vibrations of the membrane” in further combination with the remaining limitations of the claim.
Dependent claim(s) thereof is/are likewise allowed.

Regarding dependent claim 44,
 the prior art fails to disclose or motivate one skilled in the art to manufacture a membrane assembly for coupling to an overflow pipe of a hydrocyclone comprising “a membrane”, “a membrane mount configured to mount and maintain the membrane…parallel to an air core of the hydrocyclone", “a sensor mount”, wherein the membrane is “attachable to a sensor assembly stub of an overflow outlet pipe”, “the membrane…configured to move in response to vibrations of a fluid”, “an attachment rim configured to be selectively mechanically connectable to the overflow outlet pipe”, “an accelerometer attachment configured to retain an accelerometer in mechanical communication with the membrane whereby the vibrations are detectable”, and “a membrane attachment comprising a flange configured to retain the membrane against the overflow outlet pipe proximate to the attachment rim” in further combination with the remaining limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2022. As of the date of this writing, the pilot has not (yet) been formally extended (it has for many years been extended by a year each year often in mid-October), so any request to consider a response after final rejection under AFCP 2.0 must be filed on or before September 30, 2022 (otherwise check to see if the pilot has again been extended as it has been for many years). AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. There are no fees unique to an AFCP 2.0 request (normal fees, such as extensions of time, still apply). Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. Additional useful information can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID L SINGER/Primary Examiner, Art Unit 2856